


110 HRES 1424 IH: Supporting humanitarian assistance, the

U.S. House of Representatives
2008-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1424
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2008
			Mr. Ellison (for
			 himself and Ms. Jackson-Lee of Texas)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Supporting humanitarian assistance, the
		  protection of civilians, and accountability for abuses in Somalia, and urging
		  concrete progress in line with the Transitional Federal Charter of Somalia
		  toward the establishment of a viable government of national
		  unity.
	
	
		Whereas despite the formation of the internationally
			 recognized Transitional Federal Government (TFG) in 2004, there has been little
			 improvement in the governance or stability of southern and central Somalia, and
			 stability in the northern region of Puntland has deteriorated;
		Whereas governance failures in Somalia have permitted and
			 contributed to escalating violence, egregious human rights abuses, and
			 violations of international humanitarian law, including rape and other forms of
			 sexual and gender-based violence against women and girls committed by the TFG,
			 Ethiopian, and opposition armed forces;
		Whereas these atrocities occur with impunity and have led
			 to an independent system of roadblocks, checkpoints, and extortion that hinders
			 trade, business, and the delivery of desperately needed humanitarian
			 assistance;
		Whereas the Government of Ethiopia intervened in December
			 2006 against Somalia’s Islamic Courts Union (ICU) and continues to serve as the
			 primary security force for the TFG;
		Whereas a report of the United Nations Monitoring Group on
			 Somalia presented to the United Nations Security Council on July 20, 2007,
			 alleged that Eritreans have provided arms to insurgents in Somalia as part of a
			 long-standing dispute between Ethiopia and Eritrea that includes a series of
			 interlocking proxy wars in the Horn of Africa;
		Whereas the United Nations estimates that 2,000,000 people
			 in Somalia, with women and children disproportionately represented, need
			 humanitarian assistance or livelihood support for at least the next 6 months,
			 including 745,000 people who have fled ongoing insecurity and sporadic violence
			 in Mogadishu over the past 16 months, adding to more than 275,000 long-term
			 internally displaced Somalis, as of April 2008;
		Whereas Somali refugees and internally displaced persons
			 are especially vulnerable to rape and other forms of sexual and gender-based
			 violence, and receive virtually no protection against such attacks;
		Whereas the incidence and brutality of rape and other
			 sexual violence in Somalia continues to increase, and the suffering of women
			 and girls under such circumstances is compounded by societal discrimination and
			 acceptance of violence against women and girls, including underrepresentation
			 in politics, severe inequality in access to education, domestic violence, and
			 the widespread use of female genital mutilation;
		Whereas survivors fear retribution for reporting attacks,
			 and journalists and other human rights defenders, including women, have been
			 increasingly targeted by all sides in the conflict, inhibiting reporting and
			 monitoring of sexual violence and other human rights abuses;
		Whereas, despite Prime Minister Nur Hassan Hussein’s
			 public commitment to humanitarian operations, local and international aid
			 agencies remain hindered by extortion, harassment, and administrative
			 obstructions;
		Whereas, in March 2008, United Nations Secretary General
			 Ban Ki-moon presented a report on Somalia based on recent strategic assessments
			 and fact-finding missions, which offered recommendations for increasing United
			 Nations engagement while decreasing the presence of foreign troops, including
			 the establishment of a maritime task force to deter piracy and support the 1992
			 international arms embargo;
		Whereas, while the United States Government has allocated
			 nearly $50,000,000 to support the African Union Mission in Somalia and
			 continues to be the leading contributor of humanitarian assistance in Somalia,
			 providing approximately $140,000,000 in fiscal year 2007 and fiscal year 2008
			 to date, there is no comprehensive strategy to build a sustainable
			 peace;
		Whereas, over the last 5 years, the House of
			 Representatives has repeatedly called upon the President to develop and
			 implement a comprehensive strategy to contribute to lasting peace and security
			 throughout the Horn of Africa by helping to establish a legitimate, stable
			 central government in Somalia capable of maintaining the rule of law and
			 preventing the country from becoming a safe haven for terrorists through
			 resolutions, amendments, bills, oversight letters, and hearings;
		Whereas a February 2008 Government Accountability Office
			 report found that United States and international ‘‘efforts have been limited
			 by lack of security, access to vulnerable populations, and effective government
			 institutions’’ as well as the fact that the United States ‘‘strategy for
			 Somalia, outlined in the Administration’s 2007 report to Congress on its
			 Comprehensive Regional Strategy on Somalia, is incomplete’’;
		Whereas the recent designation by the Department of State
			 of Somalia’s al-Shabaab militia as a foreign terrorist organization under
			 section 219 of the Immigration and Nationality Act and as a specially
			 designated global terrorist by Executive order highlights the growing need for
			 a strategic, multifaceted, and coordinated approach to Somalia; and
		Whereas it is in the interest of the United States, the
			 people of Somalia, and the citizens and governments of countries worldwide to
			 work toward a legitimate peace and a sustainable resolution to the crisis in
			 Somalia that includes and embodies civilian protection, access to services, the
			 rule of law, and accountability: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)remains committed
			 to the people of Somalia and to helping build the institutions necessary for a
			 stable nation free of civil war and violent extremism;
			(2)encourages the
			 President, in partnership with the African Union, the United Nations, and the
			 international community as a whole, to—
				(A)provide sufficient
			 humanitarian assistance to those most seriously affected by the armed conflict,
			 drought, and flooding throughout Somalia, and call on the Transitional Federal
			 Government to actively facilitate dispersal of such assistance;
				(B)ensure
			 accountability for all state, nonstate, and external parties responsible for
			 violations of human rights and international humanitarian law in Somalia,
			 including rape and other forms of sexual and gender-based violence against
			 women and girls, through the deployment of United Nations human rights monitors
			 and the establishment of a United Nations Commission of Inquiry to investigate
			 abuses;
				(C)call on all parties to recommit to an
			 inclusive dialogue with international support in the interest of promoting
			 sustainable peace and security in Somalia and across the Horn of Africa;
				(D)urge the Government of Ethiopia, in
			 coordination with the United Nations Political Office in Somalia, to develop a
			 clear timeline for the responsible withdrawal of its armed forces from Somalia,
			 to honor its obligation under the Geneva Conventions to ensure protection of
			 civilians under its control, and to observe the distinction between civilians
			 and military combatants and their assets;
				(E)urge the Government of Eritrea to play a
			 productive role in helping to bring about stability to Somalia, including
			 ceasing to provide financial and material support, such as arms and ammunition,
			 to insurgent groups in and around Mogadishu and throughout the region;
			 and
				(F)call on all countries in the region and
			 wider international community to provide increased support for African Union
			 Mission in Somalia (AMISOM) and ensure a robust civilian protection mandate for
			 AMISOM and any future peacekeeping mission, including the adoption of a
			 strategy to address and end widespread sexual and gender-based violence in
			 internally displaced person camps and at checkpoints, consistent with United
			 Nations Security Council Resolutions 1325 and 1814 and related laws and
			 policies on the protection of women and girls; and
				(3)encourages the
			 Transitional Federal Government, including the newly appointed Prime Minister
			 and his cabinet, to work to achieve sustainable peace in the region by—
				(A)taking necessary steps to protect civilians
			 from dangers related to military operations; investigating and prosecuting
			 human rights abuses, including rape and other forms of sexual and gender-based
			 violence against women and girls; providing basic services to all the people of
			 Somalia; and ensuring that humanitarian organizations have full access to
			 vulnerable populations;
				(B)recommitting to the Transitional Federal
			 Charter, including its promotion of peace, democracy, the rule of law,
			 fundamental freedoms, and protection of the human rights of all Somalis,
			 including women;
				(C)setting a detailed timeline and
			 demonstrating observable progress for completing the political transition laid
			 out in the Transitional Federal Charter by 2009, including concrete and
			 immediate steps toward scheduling elections as a means of establishing a
			 democratically elected government that represents the people of Somalia;
			 and
				(D)agreeing to participate in a political
			 process that is both transparent and inclusive, particularly of women, and has
			 international support that leads to the formation of a government of national
			 unity based on the principles of democracy, accountability, and the rule of
			 law.
				
